Citation Nr: 1023183	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-22 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for sarcoidosis, to include as 
due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1967 to 
September 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho which denied the Veteran's request to reopen his 
claim for service connection for sarcoidosis.

The Veteran offered testimony at an April 2008 RO hearing and 
before the undersigned Acting Veterans Law Judge at an August 
2009 RO (Travel Board) hearing.  Copies of these hearing 
transcripts have been associated with the claims file.

In August 2009, subsequent to the issuance of the July 2008 
supplemental statement of the case (SSOC), the Veteran 
submitted evidence pertinent to the claim on appeal.  This 
evidence was accompanied by a waiver of RO consideration.  
See 38 C.F.R. § 20.1304 (2009).

The issue of entitlement to service connection for 
keratoconus has been raised by the Veteran in a January 2008 
letter but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  Entitlement to service connection for sarcoidosis, to 
include as secondary to herbicide exposure, was denied in a 
July 2003 rating decision as presumptive service connection 
could not be granted for this condition and the evidence did 
not establish a direct nexus between this condition and 
service.

2.  The evidence received since the July 2003 rating decision 
does not include information that was not previously 
considered and which establishes a fact necessary to 
substantiate the claim, the absence of which was the basis of 
the previous denial.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying service connection 
for sarcoidosis to include as due to herbicide exposure is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2009).

2.  Evidence received since the July 2003 rating decision 
denying service connection for sarcoidosis is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice in a new and material evidence claim must notify 
a claimant of the evidence and information (1) that is 
necessary to reopen the claim and (2) that is necessary to 
establish entitlement to the underlying benefit.  The VCAA 
requires, in the context of a claim to reopen, that VA look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Veteran was provided with VCAA notice in an October 2007 
letter.  This letter informed him of the evidence required to 
reopen his claim for service connection for sarcoidosis.  The 
letter informed him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance 
VA could provide in obtaining evidence.  In addition, this 
letter informed him that he should submit any information 
relevant to his claims.  This letter provided proper 
preadjudication notice under Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in 
the preadjudication October 2007 letter. 

The October 2007 letter informed the Veteran that his claim 
to establish service connection for sarcoidosis had been 
previously denied in a July 2003 rating decision which was 
final and provided the reasons for the prior denial.  This 
letter informed him of the need for new and material evidence 
to reopen this claim and provided regulatory definitions of 
"new" and "material."  Proper preadjudication notice in 
accordance with Kent has therefore been provided.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no 
duty to provide an examination or obtain a medical opinion 
prior to reopening a claim that has been finally denied in a 
prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records and 
various private treatment records have been obtained.  The 
Veteran has been provided a VA examination and a sufficient 
medical opinion has been obtained.  He is not entitled to 
additional VA examinations prior to reopening the claim.  
38 C.F.R. § 3.159(c)(4)(iii).

As the record does not indicate that there is any outstanding 
pertinent evidence to be obtained, the Board may proceed with 
the consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as sarcoidosis are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service.  This presumption applies to veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

A veteran who performed active duty service in Vietnam during 
the period beginning in January 1962 and ending in May 1975, 
is presumed to have been exposed to herbicides.  38 C.F.R. §§ 
3.307, 3.309.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  
The presumption requires that the veteran actually stepped 
foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 
(2008); VAOPGCPREC 27-97.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide 
agent" means a chemical in an herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the Vietnam era.  The diseases 
listed at § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been 
submitted VA looks to the evidence received since the last 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

If VA either receives or associates with a claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim at any time after VA issues a decision on a 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  
These official service department records include service 
records that are related to a claimed in-service event, 
injury or disease, regardless of whether such records mention 
a veteran by name.  38 C.F.R. § 3.156(c)(i).

Sarcoidosis New and Material Evidence Claim

The Veteran's claim for service connection for sarcoidosis 
secondary to herbicide exposure was denied in July 2003 
rating decision.  This claim was denied as sarcoidosis was 
not a disease for which presumptive service connection could 
be granted and the evidence did not establish a nexus between 
this condition and service on a direct basis.  This July 2003 
rating decision was not appealed and is final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

The evidence considered in this July 2003 rating decision 
includes the Veteran's service treatment records, various 
private treatment records, a May 2003 VA examination and May 
2003 letter from the Veteran's friend.

A June 1967 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from 
shortness of breath, pain or pressure in the chest, or 
chronic cough in an accompanying Report of Medical History 
(RMH).  A June 1970 service discharge examination was 
negative for any relevant abnormalities and the Veteran again 
denied suffering from shortness of breath, pain or pressure 
in the chest, or chronic cough in an accompanying RMH.  The 
remaining service treatment records were negative for any 
complaints, treatments or diagnoses of sarcoidosis.

Complaints of fever, non-productive cough, malaise, erythema 
nodosum, lower extremity arthralgias, leg nodules and eye 
pain were noted in a September 1982 private discharge 
summary.  Physical examination was negative for rales, 
rhonchi or rubs.  An accompanying chest X-ray was suggestive 
of diffuse hilar adenopathy and "sarcoidosis versus 
lymphoma."  Assessments of probable sarcoidosis and erythema 
nodosum were made at discharge, with the treating physician 
noting that diagnoses lymphoma or Hodgkin's disease needed to 
be ruled out.

A May 2003 letter from the Veteran's friend indicated that 
they had served together in Vietnam and were exposed to 
herbicides on multiple occasions during service.

The Veteran reported being treated with prednisone for 
several years due to his diagnosed sarcoidosis in a May 2003 
VA examination.  He had gained weight and was swollen while 
taking his medication and it was eventually tapered off.  He 
had not received treatment since that time and he had not 
seen a pulmonary specialist since the 1980s.  Worsening 
fatigue and a chronic dry cough were reported.  Treatment for 
bronchitis or pneumonia, the use of metered dose inhalers, 
unexplained fevers, rashes or a history of documented sarcoid 
in other areas of the body were denied.  Physical examination 
found that his lungs were clear to auscultation throughout 
without rales or rhonchi.  There was no evidence of a rash, 
clubbing or extremity edema.  Accompanying pulmonary function 
testing (PFT) revealed mild airflow obstruction without 
improvement with a bronchodilator or evidence of restriction 
on lung volumes.  Laboratory testing revealed elevated serum 
Calcium, likely due to sarcoidosis.  Following a review of 
the Veteran's claims file, a diagnosis of sarcoidosis was 
made.  The examiner noted that the Veteran has not had 
treatment for this condition since the 1980s and that there 
was no evidence of extra pulmonary disease.  

Evidence received since the July 2003 rating decision 
includes various private treatment records, a September 2007 
letter from the Veteran's mother, an October 2007 e-mail from 
Dr. Y. R., an October 2007 opinion from Dr. M. L., an April 
2008 opinion from Dr. M. L., a June 2008 VA examination and a 
Board decision issued in an unrelated matter.  The Veteran 
offered personal testimony at hearings dated in April 2008 
and August 2009.  A May 1969 newspaper article and excerpts 
of several internet articles on sarcoidosis have also been 
submitted.

A May 1969 newspaper article detailed the construction of 
communication towers in Vietnam.

The Veteran's mother reported that the Veteran's complained 
of foot pain when he returned service in a September 2007 
letter.  His feet continued to hurt and then he then broke 
out in a rash in 1979.  He was later treated for sarcoidosis.

An October 2007 private opinion from Dr. M. L. reflects the 
Veteran's complaints of fatigue and dyspnea.  Recent PFTs 
were noted to be normal.  Physical examination noted that the 
Veteran's lungs were clear to auscultation bilaterally 
without wheezes, ronchi or crackles.  An assessment of 
sarcoidosis was made following this examination.  The 
treating physician opined that "it [was] possible that 
exposure to [A]gent [O]range may cause sarcoidosis."

In October 2007, the Veteran e-mailed Dr. Y. R. inquiring 
about relationship between sarcoidosis and his service.  This 
physician replied that it would be very difficult to 
"convince the VA that [the Veteran's] sarcoidosis [was] 
service-connected" as the condition did not develop until 
nine years following discharge.  He further opined that 
"although it was possible that [A]gent [O]range (or any 
other environmental agent) may be a cause of sarcoidosis, no 
relationship of [A]gent [O]range to sarcoidosis has ever been 
established".

An April 2008 private opinion from Dr. M. L. indicated that 
it was "difficult, if not impossible to directly link 
[A]gent [O]range to the [Veteran's] sarcoidosis."   The 
physician further opined that the Veteran gave a compelling 
subjective account of symptoms which initiated after he 
served in Vietnam and it had not been excluded from prior 
studies that Agent Orange does not cause this condition.

The Veteran testified that he had been exposed to herbicides 
while serving in Vietnam in an April 2008 RO hearing.  Prior 
to be diagnosed with sarcoidosis in 1982, he reported 
experiencing loss of strength, headaches and foot problems.  
There was no one in his family that also suffered from this 
condition.  His current symptoms included shortness of 
breath.

A June 2008 VA respiratory examiner noted that the Veteran 
had been diagnosed with sarcoidosis in September 1982.  The 
examiner noted that an interview and physical examination of 
the Veteran was not necessary as the existing diagnosis of 
sarcoidosis was accepted.  Following a review of the 
Veteran's claims file, the examiner found that it was less 
likely as not that sarcoidosis was caused by or the result of 
herbicide exposure.  There was no known cause for sarcoidosis 
in the medical literature despite decades of medical research 
and the examiner cited this proposition to at least four 
sources.  In addition, this condition was not considered to 
be associated with herbicide exposure by VA.  The examiner 
further opined that the April 2008 opinion from Dr. M. L. did 
not discuss the delayed onset of the Veteran's symptoms 
distant from a presumed triggering event.

During an August 2009 RO (Travel Board) hearing, the Veteran 
testified that he had been exposed to herbicides while 
serving in Vietnam.  His sarcoidosis "broke out" in 1981 
but he had starting suffering the effects of the condition in 
the late 1970s.  Since the time of his diagnosis he has 
suffered from shortness of breath and lung "tightness."  
The Veteran's wife testified regarding his current treatment 
and that she had seen his condition worsen in the 30 years 
she had known him.  

Excerpts from several undated internet article have also been 
submitted.  An article from the National Institute of Health 
indicated that scientists think that sarcoidosis develops 
when an individual's immune system responds to something in 
the environment (e.g., bacteria, viruses, dust, chemicals) or 
perhaps the individual's own body tissue (autoimmunity).  
This article also stated that sarcoidosis usually begins in 
the lungs or lymph nodes before possibly affecting other 
areas of the body.  

A second article from the Mayo Clinic indicated that doctors 
do not know the exact cause of sarcoidosis, although they 
think it may occur when an individual's immune system 
overreacts to an unknown toxin, drug or pathogen that enters 
the body through the airways.  In addition, some experts 
speculated that the causative agent may be a nontuberculous 
mycobacterium or that there may be a genetic component to the 
condition.  A third article published on WebMD again 
indicated that the exact etiology of sarcoidosis had not been 
clearly defined, that genetic and environmental factors were 
thought to play a role in the disease process, and that there 
was a possibility of an infectious agent such a mycobacteria 
or other shared environmental exposure as the causative 
agents for the condition.

The July 2003 rating decision denied the Veteran's claim for 
service for service connection for sarcoidosis as this 
condition was not one which for which presumptive service 
connection could be granted and the evidence did not 
establish a direct nexus between this condition and service.  
As such, competent evidence establishing either such a 
presumptive or direct nexus is required to reopen this claim.

No such evidence has been received.  The Veteran's multiple 
statements regarding his exposure to herbicides during his 
Vietnam service are duplicative of evidence previously 
considered and his in-service exposure to herbicide had been 
previously conceded.  Presumptive service connection for 
sarcoidosis on the basis of herbicide exposure is still not 
warranted under current VA regulations.  38 C.F.R. 
§ 3.309(e).  Moreover, lay statements of the Veteran, his 
wife and his mother cannot be considered material as to the 
medical question presented, whether service caused or 
aggravated the Veteran's sarcoidosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) (2009) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  See also Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay persons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection); Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C.A. 5108.").

New and material evidence establishing direct service 
connection has also not been received.  Both June 2008 VA 
respiratory examination and the October 2007 opinion from Dr. 
Y. R. declined to find a nexus between the Veteran's 
sarcoidosis and service.  See Villalobos v. Principi, 3 Vet. 
App. 450 (1992) (evidence that is unfavorable to a claimant 
is not new and material).  Although the October 2007 opinion 
from Dr. M. L. indicates that it was "possible" that such a 
nexus existed, he clarified his opinion in April 2008 by 
stating that establishing such a nexus would be difficult or 
impossible.  The multiple articles submitted by the Veteran 
suggest that the etiology of sarcoidosis is unknown, that 
there may be a genetic component to the condition and that an 
infectious agent such a mycobacteria may be a causative agent 
for the condition.  However, none of these articles have 
suggested that herbicide exposure or exposure to Agent Orange 
was the cause of the Veteran's sarcoidosis.  See Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

The Board decision in another matter submitted by the Veteran 
is also insufficient to reopen this claim.  Prior Board 
decisions have no precedential value.  See 38 C.F.R. § 
20.1303.  The facts of this decision were not identical to 
those of the Veteran (e.g., there was an opinion linking 
sarcoidosis that appellant's service) and are not probative 
in the instant matter.  See generally Sacks v. West, 11 Vet. 
App. 314 (1998).

As the additional evidence received since the July 2003 
denial is cumulative or duplicative, new and material 
evidence has not been received.  38 C.F.R. § 3.156(a).  The 
claim is therefore not reopened and the appeal must be denied
ORDER

New and material not having been received, the claim for 
service connection for sarcoidosis is not reopened.


____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


